         Case 1:20-cv-03402-TJK Document 25 Filed 05/06/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 Pharmaceutical Research &
 Manufacturers of America, et al.,

                            Plaintiffs,

       v.                                    Case No. 1:20-cv-03402-TJK

 U.S. Department of Health and Human
 Services, et al.,

                            Defendants.


                           Notice of Appearance of Counsel

    I, Kimberly R. Stephens, hereby notify the Court and all parties of record of my

appearance in this case as counsel for Defendants. This notice affirms that I am

admitted, or otherwise authorized, to practice before this Court.



 May 6, 2021                                 Respectfully submitted,


                                             /s/ Kimberly R. Stephens
                                             KIMBERLY R. STEPHENS
                                              Trial Attorney
                                              Consumer Protection Branch
                                              Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 386
                                              Washington, DC 20044-0386
                                              (202) 305-0033
                                              (202) 514-8742 (fax)
                                              kimberly.r.stephens@usdoj.gov
